Exhibit 10.4

 

WORLD HEART CORPORATION

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

 

This Change of Control and Severance Agreement (the “Agreement”) is dated as of
September 8, 2009, by and between Jal S. Jassawalla (“Employee”) and World Heart
Corporation (the “Company”).  This Agreement is intended to provide Employee
with certain benefits described herein upon the occurrence of specific events.

 

RECITALS

 

A.            It is expected that another company may from time to time consider
the possibility of acquiring the Company or that a change in control may
otherwise occur, with or without the approval of the Company’s Board of
Directors. The Board of Directors recognizes that such consideration can be a
distraction to Employee and can cause Employee to consider alternative
employment opportunities.  The Board of Directors has determined that it is in
the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company.

 

B.            Employee is party to an Employment Agreement with the Company
effective as of February 4, 2009 (the “Employment Agreement”) which provides
Employee with some severance benefits upon termination of Employee’s employment
with the Company.

 

C.            The Company’s Board of Directors believes it is in the best
interests of the Company and its stockholders to retain Employee and provide
incentives to Employee to continue in the service of the Company.

 

D.            The Board of Directors further believes that it is imperative to
provide Employee with certain benefits upon termination of Employee’s
employment, in connection with a Change of Control and otherwise, which benefits
are intended to provide Employee with financial security and provide sufficient
income and encouragement to Employee to remain with the Company, notwithstanding
the possibility of a Change of Control.

 

E.             To accomplish the foregoing objectives, the Board of Directors
has directed the Company, upon execution of this Agreement by Employee, to agree
to the terms provided in this Agreement.

 

Now therefore, in consideration of the mutual promises, covenants and agreements
contained herein, and in consideration of the continuing employment of Employee
by the Company, the parties hereto agree as follows:

 

1.             At-Will Employment.  The Company and Employee acknowledge that
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, and that Employee’s employment with the Company may be
terminated by either party at any time

 

--------------------------------------------------------------------------------


 

for any or no reason.  If Employee’s employment terminates for any reason,
Employee shall not be entitled to any payments, benefits, award or compensation
other than as provided in this Agreement.  The terms of this Agreement shall
terminate upon the earlier of (i) the date on which Employee ceases to be
employed as an officer of the Company, other than as a result of an involuntary
termination by the Company without Cause (as defined below) or Employee’s
resignation for Good Reason (as defined below); or (ii) the date that all
obligations of the parties hereunder have been satisfied.  A termination of the
terms of this Agreement pursuant to the preceding sentence shall be effective
for all purposes, except that such termination shall not affect the payment or
provision of compensation or benefits on account of a termination of employment
occurring prior to the termination of the terms of this Agreement.  The rights
and duties created by this Section 1 may not be modified in any way except by a
written agreement executed by an officer of the Company upon direction from the
Board of Directors.

 

2.             Benefits Upon Termination of Employment; Change of Control
Benefits.

 

(a)           Termination In Connection with or Following a Change of Control.

 

(i)           Prior to February 4, 2011.  In the event that prior to February 4,
2011, Employee’s employment is terminated as a result of an involuntary
termination other than for Cause (and other than as a result of death or
disability as disability is defined for purposes of the Company’s long-term
disability policies) or if Employee resigns for Good Reason, as of, immediately
prior to or at any time within twelve (12) months following the effective date
of a Change of Control, then, in addition to any severance benefits provided to
Employee pursuant to Section 7(b) and (c) of the Employment Agreement, Employee
will be entitled to receive severance benefits as follows: (i) a lump sum
severance payment equal to 75% of Employee’s target annual bonus as in effect
immediately prior to the Change of Control, which shall be paid on the date that
is sixty (60) days after the effective date of the termination,
(ii) continuation of the health insurance benefits provided to Employee for
Employee and Employee’s eligible dependents immediately prior to the Change of
Control at Company expense pursuant to the terms of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) or other applicable law
until the earlier of the date nine (9) months after the effective date of the
termination or the date upon which Employee is no longer eligible for such COBRA
or other benefits under applicable law, and (iii) each stock option to purchase
the Company’s common shares (“Common Stock”) and all shares of restricted stock
granted to Employee over the course of Employee’s employment with the Company
and held by Employee on the date of termination of employment shall become
immediately vested as to 75% of each of the then unvested options and shares. 
In addition, Employee will receive payment(s) for all accrued and unpaid salary,
bonuses and PTO as of the date of Employee’s termination of employment.

 

(ii)           On or After February 4, 2011.  In the event that on or after
February 4, 2011, Employee’s employment is terminated as a result of an
involuntary termination other than for Cause (and other than as a result of
death or disability as disability is defined for purposes of the Company’s
long-term disability policies) or if Employee resigns for Good Reason, as of,
immediately prior to or at any time within twelve (12) months following the
effective date of a Change of Control, then Employee will be entitled to receive
severance benefits as follows: (i) a lump sum severance payment equal to nine
(9) months of the base salary which Employee was receiving immediately prior to
the Change of Control plus 75% of

 

2

--------------------------------------------------------------------------------


 

Employee’s target annual bonus as in effect immediately prior to the Change of
Control, which shall be paid on the date that is sixty (60) days after the
effective date of the termination, (ii) continuation of the health insurance
benefits provided to Employee for Employee and Employee’s eligible dependents
immediately prior to the Change of Control at Company expense pursuant to the
terms of COBRA or other applicable law until the earlier of the date nine
(9) months after the effective date of the termination or the date upon which
Employee is no longer eligible for such COBRA or other benefits under applicable
law, and (iii) each stock option to purchase the Company’s Common Stock and all
shares of restricted stock granted to Employee over the course of Employee’s
employment with the Company and held by Employee on the date of termination of
employment shall become immediately vested as to 75% of each of the then
unvested options and shares.  In addition, Employee will receive payment(s) for
all accrued and unpaid salary, bonuses and PTO as of the date of Employee’s
termination of employment.

 

(b)           Termination Not In Connection with or Following a Change of
Control.  In the event that on or after February 4, 2011, Employee’s employment
is terminated as a result of an involuntary termination other than for Cause
(and other than as a result of death or disability as disability is defined for
purposes of the Company’s long-term disability policies) or if Employee resigns
for Good Reason at any time other than as of, immediately prior to, or within
twelve (12) months following, the effective date of a Change of Control, then
Employee will be entitled to receive severance benefits as follows:
(i) severance payments during the period from the date of Employee’s termination
until the date nine (9) months after the effective date of the termination (the
“Benefit Period”) equal to the base salary which Employee was receiving
immediately prior to the termination date, which shall be paid during the
Benefit Period in equal installments in accordance with the Company’s standard
payroll practices, except that any and all payments that would otherwise have
been made before the sixtieth (60th) day after the date of Employee’s effective
date of termination (the “First Payment Date”) shall be made on the First
Payment Date, (ii) continuation of the health insurance benefits provided to
Employee and Employee’s eligible dependents immediately prior to the termination
date at Company expense pursuant to COBRA or other applicable law until the
earlier of the date nine (9) months after the effective date of the termination
or the date upon which Employee is no longer eligible for such COBRA or other
benefits under applicable law, and (iii) if Employee holds any outstanding
options that have not reached the option’s one-year cliff vesting requirement,
the Company will waive the one-year cliff vesting requirement of each such
option and Employee will be credited with vesting on the Employee’s termination
date equal to 1/48th or 1/36th of the option shares, as applicable based on the
vesting schedule of the subject option, multiplied by each full month of
Employee’s employment since the vesting commencement date of the option.  In
addition, Employee will receive payment(s) for all accrued and unpaid salary,
bonuses and PTO as of the date of Employee’s termination of employment. 
Notwithstanding the foregoing, no severance benefits shall be paid under this
Section 2(b) if at or prior to the time of the Employee’s termination or if in
connection with the Employee’s termination, the Company (i) is in a bankruptcy
proceeding, whether voluntary or involuntary, (ii) is in the process of
liquidating or dissolving, whether voluntary or involuntary, or (iii) the Board
of Directors has approved the liquidation, dissolution or winding down of the
Company.

 

(c)           Termination for Cause or Voluntary Resignation other than for Good
Reason.  If Employee’s employment is terminated for Cause at any time or if
Employee

 

3

--------------------------------------------------------------------------------


 

voluntarily resigns from the Company at any time for any reason other than Good
Reason, then Employee shall not be entitled to receive payment of any severance
benefits under this Agreement.  Employee will receive payment(s) for all accrued
and unpaid salary and PTO as of the date of Employee’s termination of employment
and Employee’s benefits will be continued under the Company’s then existing
benefit plans and policies in accordance with such plans and policies in effect
on the date of termination and in accordance with applicable law.

 

3.               Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:

 

(a)           Change of Control.  “Change of Control” shall mean the occurrence,
in a single transaction or in a series of related transactions, of any one or
more of the following events:  (i)  a sale or other disposition of all or
substantially all, as determined by the Board of Directors of the Company in its
sole discretion, of the consolidated assets of the Company and its subsidiaries;
(ii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or (iii) a merger, consolidation or similar
transaction following which the Company is the surviving corporation but the
shares of the Company’s Common Stock outstanding immediately preceding the
merger, consolidation or similar transaction are converted or exchanged by
virtue of the merger, consolidation or similar transaction into other property,
whether in the form of securities, cash or otherwise.  Notwithstanding the
foregoing, a Change of Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities or
(B) on account of a sale of assets, merger or other transaction effected
exclusively for the purpose of changing the domicile of the Company.

 

(b)           Cause.  “Cause” shall mean the occurrence of any one or more of
the following: (i) Employee’s conviction of any felony or crime involving fraud,
dishonesty or moral turpitude; (ii) Employee’s participation in a fraud or act
of dishonesty against the Company, an affiliate of the Company or any successor
to the Company that results in material harm to the business of the Company, an
affiliate of the Company or any successor to the Company; or (iii) Employee’s
intentional, material violation of any contract between the Company, an
affiliate of the Company or any successor to the Company and Employee or any
statutory duty Employee owes to the Company, an affiliate of the Company or any
successor to the Company that Employee does not correct within thirty (30) days
after written notice thereof has been provided to Employee.

 

(c)           Good Reason.  “Good Reason” for Employee’s resignation of
Employee’s employment will exist following the occurrence of any of the
following without Employee’s consent:  (i) a material diminution of Employee’s
authority or responsibilities as Executive Vice President/Chief Technology
Officer; (ii) other than as set forth in Section 3(c) of the Employment
Agreement, a material decrease of Employee’s compensation or benefits, unless
the decrease is proportional to an across-the-board decrease affecting all
senior executives; (iii) a material breach by the Company of any material
provision of this Agreement or any written employment agreement with Employee;
or (iv) an involuntary relocation of Employee’s

 

4

--------------------------------------------------------------------------------


 

principal work location for the Company outside of San Francisco Bay Area. 
Before any resignation for Good Reason, Employee will provide the Company with
specific written notice about the circumstances allegedly constituting Good
Reason within ninety (90) days after the occurrence of the circumstances, and
the Company will have thirty (30) days to cure, if such conduct is reasonably
susceptible to being cured.  A resignation for Good Reason must take place
within sixty (60) days after the end of the cure period.

 

4.             Parachute Payments.  In the event that the acceleration and
severance benefits provided for in this Agreement (A) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and (B) but for this paragraph, would be subject
to the excise tax imposed by Section 4999 of the Code, then Employee’s benefits
hereunder shall be payable either: (X) in full, or (Y) as to such lesser amount
which would result in no portion of such severance benefits being subject to
excise tax under Section 4999 of the Code, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, results in the receipt by Employee on an
after-tax basis, of the greatest amount of benefits hereunder, notwithstanding
that all or some portion of such benefits may be taxable under Section 4999 of
the Code.  Any determination required under this paragraph shall be made in
writing by the public accountants designated by the Company (the “Accountants”),
whose determination shall be conclusive and binding upon Employee and the
Company for all purposes.  For purposes of making the calculations required by
this paragraph, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code.  The Company and Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this paragraph.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this paragraph.  In the event that a reduction in payments
and/or benefits is required under this section 4, such reduction shall occur in
the following order: (1) reduction of cash payments; (2) reduction of
acceleration of vesting of options and shares; and (3) reduction of other
benefits paid to Employee. If the acceleration of vesting of options and shares
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the highest price option grant or highest purchase price per share down
to the lowest priced option grant or lowest purchase price per share.

 

5.             Limitations and Conditions on Benefits

 


(A)           INCOME AND EMPLOYMENT TAXES.  EMPLOYEE AGREES THAT EMPLOYEE SHALL
BE RESPONSIBLE FOR ANY APPLICABLE TAXES OF ANY NATURE (INCLUDING ANY PENALTIES
OR INTEREST THAT MAY APPLY TO SUCH TAXES) THAT THE COMPANY REASONABLY DETERMINES
APPLY TO ANY PAYMENT MADE HEREUNDER, THAT EMPLOYEE’S RECEIPT OF ANY BENEFIT
HEREUNDER IS CONDITIONED ON EMPLOYEE’S SATISFACTION OF ANY APPLICABLE
WITHHOLDING OR SIMILAR OBLIGATIONS THAT APPLY TO SUCH BENEFIT, AND THAT ANY CASH
PAYMENT OWED HEREUNDER WILL BE REDUCED TO SATISFY ANY SUCH WITHHOLDING OR
SIMILAR OBLIGATIONS THAT MAY APPLY.


 

(b)           Code Section 409A.  All severance benefits to be paid upon a
termination of employment under this Agreement may be made only upon a
“separation of service” within the meaning of Section 409A of the Code and the
Department of Treasury regulations and other

 

5

--------------------------------------------------------------------------------


 

guidance promulgated thereunder (a “Separation from Service”).  Notwithstanding
any provision to the contrary in this Agreement, if Employee is deemed by the
Company at the time of Employee’s Separation from Service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the benefits to which Employee is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of
Employee’s benefits will not be provided to Employee prior to the earlier of
(i) the expiration of the six-month period measured from the date of the
Employee’s Separation from Service or (ii) the date of Employee’s death.  Upon
the first business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Section 5(b) will be paid in a lump sum to Employee (or Employee’s estate or
beneficiaries), and any remaining payments due under the Agreement will be paid
as otherwise provided herein.  For purposes of Section 409A of the Code,
Employee’s right to receive the payments of compensation pursuant to the
Agreement will be treated as a right to receive a series of separate payments
and accordingly, each payment will at all times be considered a separate and
distinct payment.  This paragraph is intended to comply with the requirements of
Section 409A of the Code so that none of the severance payments and benefits to
be provided hereunder will be subject to the additional tax imposed under
Section 409A of the Code and any ambiguities herein will be interpreted to so
comply.  Employee and the Company agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Employee under Section 409A
of the Code.

 


(C)           RELEASE PRIOR TO RECEIPT OF BENEFITS.  THE COMPANY’S OBLIGATION TO
MAKE THE PAYMENTS AND PROVIDE THE BENEFITS HEREUNDER SHALL BE CONDITIONED UPON
(I) EMPLOYEE’S EXECUTION AND DELIVERY TO THE COMPANY OF A RELEASE OF ALL CLAIMS
THAT EMPLOYEE THEN MAY HAVE, IN STANDARD FORM AND CONTENT, WITHIN FIFTY (50)
DAYS FOLLOWING EMPLOYEE’S SEPARATION FROM SERVICE AND (II) SUCH RELEASE SHALL
NOT HAVE BEEN REVOKED BY EMPLOYEE WITHIN ANY PERIOD PERMITTED UNDER APPLICABLE
LAW.


 


6.             CONFLICTS.  EMPLOYEE REPRESENTS THAT EMPLOYEE’S PERFORMANCE OF
ALL THE TERMS OF THIS AGREEMENT WILL NOT BREACH ANY OTHER AGREEMENT TO WHICH
EMPLOYEE IS A PARTY.  EMPLOYEE HAS NOT, AND WILL NOT DURING THE TERM OF THIS
AGREEMENT, ENTER INTO ANY ORAL OR WRITTEN AGREEMENT IN CONFLICT WITH ANY OF THE
PROVISIONS OF THIS AGREEMENT.  EMPLOYEE FURTHER REPRESENTS THAT EMPLOYEE IS
ENTERING INTO OR HAS ENTERED INTO AN EMPLOYMENT RELATIONSHIP WITH THE COMPANY OF
EMPLOYEE’S OWN FREE WILL.


 

7.             Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  The terms of this Agreement and all of Employee’s rights hereunder
and thereunder shall inure to the benefit of, and be enforceable by, Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

6

--------------------------------------------------------------------------------


 

8.             Notice.  Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid.  Mailed notices to Employee shall
be addressed to Employee at the home address which Employee most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

 

9.             Miscellaneous Provisions.

 

(a)           No Duty to Mitigate.  Employee shall not be required to mitigate
the amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor shall any such payment be reduced by any
earnings that Employee may receive from any other source.

 

(b)           Waiver.  No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by Employee and by an authorized officer of the Company
(other than Employee).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(c)           Whole Agreement.  No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement or the Employment Agreement have been made or
entered into by either party with respect to the subject matter hereof.  This
Agreement supersedes any agreement concerning similar subject matter dated prior
to the date of this Agreement, except for the Employment Agreement, and by
execution of this Agreement both parties agree that any such predecessor
agreement, except for the Employment Agreement, shall be deemed null and void.

 

(d)           Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without reference to conflict of laws provisions.

 

(e)           Severability.  If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction and to any
extent, be invalid or unenforceable, such term or provision shall be ineffective
as to such jurisdiction to the extent of such invalidity or unenforceability
without invalidating or rendering unenforceable the remaining terms and
provisions of this Agreement or the application of such terms and provisions to
circumstances other than those as to which it is held invalid or unenforceable,
and a suitable and equitable term or provision shall be substituted therefor to
carry out, insofar as may be valid and enforceable, the intent and purpose of
the invalid or unenforceable term or provision.

 

(f)            Arbitration.  To ensure the rapid and economical resolution of
any and all disputes that arise in connection with this Agreement or Employee’s
termination with the Company, Employee and the Company agree that any and all
disputes, claims, or causes of

 

7

--------------------------------------------------------------------------------


 

action, in law or equity, arising from or relating to the enforcement or
interpretation of this Agreement or the termination of Employee’s employment
(collectively, “Claims”), will be resolved to the fullest extent permitted by
law exclusively by final, binding, and confidential arbitration in San
Francisco, California, conducted by the American Arbitration Association (“AAA”)
or its successors, under the then applicable AAA rules by a single arbitrator. 
Claims subject to this arbitration provision will (i) include, but not be
limited to, Claims pursuant to any federal, state or local law or statute,
including (without limitation) the Age Discrimination in Employment Act, as
amended; Title VII of the Civil Rights Act of 1964, as amended; the Americans
With Disabilities Act of 1990; the federal Fair Labor Standards Act; and state
anti-discrimination statutes; and Claims pursuant to any common law, tort law or
contract law, including (without limitation) breach of contract or other
promise, discrimination, harassment, retaliation, wrongful discharge, fraud,
misrepresentation, defamation, and emotional distress; and (ii) exclude Claims
that by law are not subject to arbitration.  The arbitrator will:  (1) have the
authority to compel adequate discovery for the resolution of all Claims and to
award such relief as would otherwise be permitted by law; and (2) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.  The Company will pay all of the
arbitrator’s fees.  Employee and the Company acknowledge that, by agreeing to
this arbitration procedure, both Employee and the Company waive the right to
resolve any Claims through a trial by jury or judge or by administrative
proceeding.  Nothing in this Agreement is intended to prevent Employee or the
Company from obtaining injunctive relief in court if the award to which such
party might obtain in arbitration may be rendered ineffectual without
provisional relief.  As provided in the AAA rules, any arbitration award may be
enforced by any court of competent jurisdiction.

 

(g)           Legal Fees and Expenses.  The parties shall each bear their own
expenses, legal fees and other fees incurred in connection with the execution of
this Agreement.

 

(h)           No Assignment of Benefits.  The rights of any person to payments
or benefits under this Agreement shall not be made subject to option or
assignment, either by voluntary or involuntary assignment or by operation of
law, including (without limitation) bankruptcy, garnishment, attachment or other
creditor’s process, and any action in violation of this Section 9(h) shall be
void.

 

(i)            Assignment by Company.  The Company may assign its rights under
this Agreement to an affiliate, and an affiliate may assign its rights under
this Agreement to another affiliate of the Company or to the Company.  In the
case of any such assignment, the term “Company” when used in a section of this
Agreement shall mean the corporation that actually employs the Employee.

 

(j)            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

 

The parties have executed this Agreement on the date first written above.

 

8

--------------------------------------------------------------------------------


 

 

WORLD HEART CORPORATION

 

 

 

 

 

By:

/s/ Michael Sumner Estes

 

Title:

Chairman, Board of Directors

 

Address:

1173 Brown Avenue, Lafayette, CA 94549

 

 

 

 

 

 

 

JAL S. JASSAWALLA

 

 

 

 

 

 

 

Signature:

/s/ Jal S. Jassawalla

 

 

 

 

Address:

34 East Altarinda Drive

 

 

Orinda, CA 94563.

 

9

--------------------------------------------------------------------------------